The plaintiff in error, hereinafter called defendant, upon a charge of assault with intent to do bodily harm, was convicted in the district court of Hughes county of assault and battery, and his punishment fixed at a fine of $1.
The record discloses that at the time charged defendant had a difficulty with one Lon Riddle, in the course of which he struck Riddle several times with a stick, inflicting a severe wound on the head. The jury returned its verdict, finding defendant guilty of the included offense of assault and battery, and the punishment was assessed by the court. Defendant claimed self-defense, and the evidence was sharply conflicting. The judgment was entered January, 1927, and the appeal was lodged in this court in July, 1927. No briefs in support of the appeal have been filed, and no jurisdictional or fundamental error is apparent.
The case is affirmed. *Page 372